It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same hereby is, reversed; and this court coming now to render the judgment which should have been rendered by the court of appeals upon the undisputed facts appearing in the record, the judgment of the court of common pleas is reversed and judgment rendered for plaintiff in error on the authority of the case of Industrial Commission v. Glenn, 101 Ohio St., 454.

Judgment reversed and judgment for plaintiff in error.

Marshall, C. J., Johnson, Robinson, Jones and Matthias, JJ., concur.